DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the start-stop profiles must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 states: “wherein said electronic power and control board is configured to use a variation of the viscosity of an oil of the pump as a function of the variation of the resistive torque”. No details of how the variation in viscosity is used are provided in the specification as filed. The specification at states: “Conveniently, the electronic board 4 is capable of controlling the torque exerted by the motor by deriving from such information an evaluation of the variation of the viscosity of the oil of the pump, as a function of the variation of the resistive torque”. Thus, it appears applicant is disclosing the torque is controlled by determining the torque from the variation in viscosity as a function of torque. This does not appear to make logical sense. No explanation or details are provided in the specification as filed.
Claim 3 states: “wherein said electronic power and control board is configured to read the variation in power absorbed by said permanent-magnet motor with variable rotation rate as a variation of a current generated by a variation of the magnetic field”. No details of how the current is obtained are provided by applicant’s specification. For example, no details of the magnetic field are provided, and no details of how the power is read are provided in the specification as filed.  
Claim 4 states: “wherein said electronic power and control board is configured to optimize a torque demand of said permanent-magnet motor with variable rotation rate”. No details of how the torque demand is optimized are provided by applicant’s specification, and no explanation of what in particular is meant by optimizing torque demand is provided in the specification as filed. 
Claim 5 states: “wherein said electronic power and control board is configured to define start-stop profiles with ramping-up or ramping-down for said permanent-magnet motor with variable rotation rate”. No details of how the start-stop profiles with ramping-up or ramping-down are defined are provided in the specification as filed. No explanation of what in particular is meant by the term “stop-start profile” is provided in the specification as filed. No details of how the ramping up/down is performed and what structure is used to perform this ramping up/down is provided in the specification as filed.
	As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:
 	How does the electronic power and control board use a variation of the viscosity of an oil of the pump as a function of the variation of the resistive torque? What is the relationship between the viscosity and the “resistive torque”? What type of pump is used and where in particular is the oil located in relation to the pump?
 	How does the  electronic power and control board read the variation in power absorbed by said permanent-magnet motor with variable rotation rate as a variation of a current generated by a variation of the magnetic field? What structure is used to perform this reading? What in particular is the “magnetic field”?
 	How in particular does the electronic power and control board optimize a torque demand of said permanent-magnet motor with variable rotation rate? What in particular does it mean to “optimize torque demand”?
 	How does the electronic power and control board define start-stop profiles with ramping-up or ramping-down for said permanent-magnet motor with variable rotation rate? What in particular is a start-stop profile? What particular structure is used to perform the ramp up/down?
 	Thus, claims 2-5 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

 	With regard to claims 2-5,  after consideration of all of the specific undue experimentation factors listed in MPEP 2164.01(a), the examiner finds:
 	Regarding factor (A): The breadth of the claims appears be very large due to broad terminology “configured to” in claims 2-5. Applicant claims every possible configuration but does not provide sufficient details or working examples of any particular configuration.
 	Regarding factor (F): The amount of the direction given by applicant appears to be insufficient considering:
Claim 2 states: “wherein said electronic power and control board is configured to use a variation of the viscosity of an oil of the pump as a function of the variation of the resistive torque”. No details of how the variation in viscosity is used are provided in the specification as filed. The specification at states: “Conveniently, the electronic board 4 is capable of controlling the torque exerted by the motor by deriving from such information an evaluation of the variation of the viscosity of the oil of the pump, as a function of the variation of the resistive torque”. Thus, it appears applicant is disclosing the torque is controlled by determining the torque from the variation in viscosity as a function of torque. This does not appear to make logical sense. No explanation or details are provided in the specification as filed.
Claim 3 states: “wherein said electronic power and control board is configured to read the variation in power absorbed by said permanent-magnet motor with variable rotation rate as a variation of a current generated by a variation of the magnetic field”. No details of how the current is obtained are provided by applicant’s specification. For example, no details of the magnetic field are provided, and no details of how the power is read are provided in the specification as filed.  
Claim 4 states: “wherein said electronic power and control board is configured to optimize a torque demand of said permanent-magnet motor with variable rotation rate”. No details of how the torque demand is optimized are provided by applicant’s specification, and no explanation of what in particular is meant by optimizing torque demand is provided in the specification as filed. 
Claim 5 states: “wherein said electronic power and control board is configured to define start-stop profiles with ramping-up or ramping-down for said permanent-magnet motor with variable rotation rate”. No details of how the start-stop profiles with ramping-up or ramping-down are defined are provided in the specification as filed. No explanation of what in particular is meant by the term “stop-start profile” is provided in the specification as filed. No details of how the ramping up/down is performed and what structure is used to perform this ramping up/down is provided in the specification as filed.
	Thus, with regard to claims 2-5, applicant has not provided sufficient details to allow one of ordinary skill in the art to make and use the claimed invention with regard to factor (F).
 	Regarding factor (G): The amount of the direction given by applicant appears to be insufficient considering:
Claim 2 states: “wherein said electronic power and control board is configured to use a variation of the viscosity of an oil of the pump as a function of the variation of the resistive torque”. No working examples of how the variation in viscosity is used are provided in the specification as filed. The specification at states: “Conveniently, the electronic board 4 is capable of controlling the torque exerted by the motor by deriving from such information an evaluation of the variation of the viscosity of the oil of the pump, as a function of the variation of the resistive torque”. Thus, it appears applicant is disclosing the torque is controlled by determining the torque from the variation in viscosity as a function of torque. This does not appear to make logical sense. No explanation or details of any working examples are provided in the specification as filed.
Claim 3 states: “wherein said electronic power and control board is configured to read the variation in power absorbed by said permanent-magnet motor with variable rotation rate as a variation of a current generated by a variation of the magnetic field”. No working examples of how the current is obtained are provided by applicant’s specification. For example, no details of the magnetic field are provided, and no working examples of how the power is read are provided in the specification as filed.  
Claim 4 states: “wherein said electronic power and control board is configured to optimize a torque demand of said permanent-magnet motor with variable rotation rate”. No working examples of how the torque demand is optimized are provided by applicant’s specification, and no explanation of what in particular is meant by optimizing torque demand is provided in the specification as filed. 
Claim 5 states: “wherein said electronic power and control board is configured to define start-stop profiles with ramping-up or ramping-down for said permanent-magnet motor with variable rotation rate”. No working examples of how the start-stop profiles with ramping-up or ramping-down are defined are provided in the specification as filed. No working examples of what in particular is meant by the term “stop-start profile” is provided in the specification as filed. No working examples of how the ramping up/down is performed and no working examples of the structure is used to perform this ramping up/down is provided in the specification as filed.
	Thus, with regard to claims 2-5, applicant has not provided sufficient working examples to allow one of ordinary skill in the art to make and use the claimed invention with regard to factor (F).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 states “controlled by said permanent magnet motor”. It appears applicant is claiming the controller is controlled by the permanent magnet motor. This appears to conflict with what is disclosed in the specification at page 3 at lines 28-30: “an electronic power and control board 4 which is designed to control the permanent-magnet motor with variable rotation rate 3”. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
	Claim 2 states: “wherein said electronic power and control board is configured to use a variation of the viscosity of an oil of the pump as a function of the variation of the resistive torque”. No details of how the variation in viscosity is used are provided in the specification as filed. The specification at states: “Conveniently, the electronic board 4 is capable of controlling the torque exerted by the motor by deriving from such information an evaluation of the variation of the viscosity of the oil of the pump, as a function of the variation of the resistive torque”. Thus, it appears applicant is disclosing the torque is controlled by determining the torque from the variation in viscosity as a function of torque. This does not appear to make logical sense. Therefore, when read in light of the specification, the intended scope of claim 2 is unclear.
 	Claim 3 states “the magnetic field” in line 4. There is improper antecedent basis for this limitation in the claim. It is unclear what magnetic field applicant is claiming. The specification appears to provide no explanation. Therefore the intended scope of the claim is unclear.
Claim 5 states “wherein said electronic power and control board is configured to optimize a torque demand of said permanent- magnet motor with variable rotation rate”. 
Claim 4 states: “wherein said electronic power and control board is configured to optimize a torque demand of said permanent- magnet motor with variable rotation rate”. The intended scope of the claim is unclear. Does torque demand refer to the load on the motor? If so, how does the motor controller affect the load on the motor? Does optimize refer to maximizing, minimizing, or something else? No explanation is provided in applicant’s specification.
Claim 5 states: “wherein said electronic power and control board is configured to define start-stop profiles with ramping-up or ramping-down for said permanent-magnet motor with variable rotation rate”. The intended scope of a start-stop profile is unclear. This appears to be new terminology with no explanation of its meaning as no explanation is provided in the specification as filed. See MPEP 2173.05(a).
 	Dependent claims inherit the deficiencies of the claims from which they depend.
 	In the spirit of compact prosecution, the examiner will attempt to apply prior art to claims 1-6 as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 5110264 in view of Metzger US 8303269.
 	Murray discloses:
 	1. A vacuum pump (see the title), particularly for apparatuses for food preservation (see “evacuate a gaseous medium from a closed space” in the abstract wherein this ability is capable of being used for apparatuses for food preservation), which comprises a pump body 40, comprising a permanent-magnet motor (see permanent magnet rotor 36 of the motor in Fig 2) with variable rotation rate (see variable speed throughout including the title and abstract) which is adapted to control said pump, and an electronic power and control, controlled by said permanent-magnet motor with variable rotation rate (see electronic controller 18 throughout including col 3 lines 26-53).  
 	Murray does not specifically use the term “board” with regard to the electronic controller. However, circuit boards are commonly used to arrange electronic circuits. For example, Metzger discloses a vacuum pump having a circuit board (see annotated Fig 2 herein and col 3 lines 53-55) for arranging electronics (12, 18)

    PNG
    media_image1.png
    586
    746
    media_image1.png
    Greyscale
 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a circuit board as taught by Metzger in the system of Murray to gain the benefit of arranging and connecting the electronics of Murray.
 	Regarding claim 6, Murray as modified above discloses an apparatus for food preservation (see vacuum pump in the title of Murray which is an apparatus capable of being used for food preservation), comprising a vacuum pump according to claim 1 (see the rejection of claim 1 above).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 5110264 in view of Metzger US 8303269 in further view of Bertallot WO2019166882A1 (with reference to the US fling Lepore US 2020/0408212).
 	As best understood, Murray as modified above does not disclose the limitations of claim 2.
 	Lepore discloses torque is known to be dependent upon the viscosity of the oil in a vacuum pumping system and viscosity is dependent upon temperature (see 0078 and 0082).
 	Given these relationships are known in the art as taught by Lepore, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure the electronic power and control board to use a variation of the viscosity of an oil of the pump as a function of the variation of the resistive torque in the system of Murray as modified above to enable an estimate of the torque or the temperature of the oil.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 5110264 in view of Metzger US 8303269 in further view of Schuchmann US 20040090197.
Murray does not disclose wherein said electronic power and control board is configured to read the variation in power absorbed by said permanent-magnet motor with variable rotation rate as a variation of a current generated by a variation of the magnetic field.
Schuchmann discloses controller for a pump motor (see the abstract) including “From the sampled voltage and current signals, a power signal or calculation is determined at 32”. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure electronic power and control board to read the variation in power absorbed by said permanent-magnet motor with variable rotation rate as a variation of a current generated by a variation of the magnetic field as taught by Schuchmann in the system of Metzger to gain the benefit of “to determine the presence of unwanted harmonics which are indicative of mechanical disturbances in the pump” in the abstract.
 	


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metzger US 8303269 in view of Murray US 5110264.  
 	Metzger discloses:
 	1. A vacuum pump (see the title), particularly for apparatuses for food preservation (the vacuum pump is  capable of being used for apparatuses for food preservation), which comprises a pump body 5, comprising a permanent-magnet motor (see permanent magnets 25 and coils 26 forming an electric motor) which is adapted to control said pump 5, and an electronic power and control board (see annotated Fig 2 herein and col 3 lines 53-55), controlled by said permanent-magnet motor (see electronic controller 18 throughout including col 3 lines 26-53).  
Regarding the limitation “variable rotation rate”, Metzger discloses a speed selection switch in col 4 line 5. Thus it is believed Metzger meets the limitations of the claim.
However, if Metzger is not found to meet the limitations of the claim, the examiner can turn to Murray. Murray discloses a variable speed vacuum pump (see e.g. the title).
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a circuit board as taught by Metzger in the system of Murray to gain the benefit of arranging and connecting the electronics of Murray.

  	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Metzger US 8303269 in view of Murray US 5110264 in further view of Lu US 20100315034.
 	Regarding claim 4, as best understood Metzger does not disclose the limitations of claim 4.
 	Lu discloses: a controller configured to optimize a torque demand of a motor with variable rotation rate (see adjustable speed drive in 0025, and “Beneficially, the V/Hz curve (either linear, quadratic, or other similar settings (e.g., a flux minimization setting)) can thus be adjusted to optimize the V/Hz ratio so that minimal torque is developed in the motor to meet a load torque demand” in 0038.  
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the torque as taught by Lu in the system of Metzger to gain the benefit of using the minimal torque to meet a load torque demand as taught by Lu in 0038.


 	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Metzger US 8303269 in view of Murray US 5110264 in further view of Carboneri US 20040265135.
 	As best understood, Metzger as modified above does not disclose the limitations of claim 5. 
 	Carboneri discloses using a ramp to start a motor (see “When starting said oil mechanical pump, the electric motor can be started and accelerated according to a frequency ramp beginning at a very low value and gradually increasing so as to maintain the acceleration torque and the power drain below a predetermined threshold” in 0018).
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to configure the electronic power and control board define start-stop profiles with ramping-up for said permanent-magnet motor with variable rotation rate. as taught by Carboneri to start the motor of Metzger as modified above to gain the benefit of “to maintain the acceleration torque and the power drain below a predetermined threshold” as taught by Carboneri in 0018.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746